(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
PoR cuanto, la Corte de Distrito de San Juan dictó sentencia en el caso de epígrafe el 29 de marzo de 1939, declarando con lugar la demanda en su primera causa de acción, la que fue notificada por el secretario a los demandados Eduardo Otto McCormick; Hortensia Dalmau; Eduardo, William, Josefina, Hortensia y Dolores McCormick Dalmau, estos cinco últimos representados por su padre con patria potestad Eduardo Otto McCormick; Edith McCormick de Muñoz y sus hijos José, Fernando, Alda, Carlos y Roberto Muñoz McCormick, los tres primeros representados por su padre con patria potestad José Muñoz Vázquez; dichos José Muñoz Vázquez y Edith McCormick de Muñoz como únicos herederos de la demandada falle-cida Aida Muñoz McCormick, el 5 de abril de 1939 y en la misma fecha se archivó en los autos copia de dicha notificación;
PoR cuanto, los demandados mencionados radicaron en la corte inferior un escrito apelando de dicha sentencia el día 6 de mayo de 1939;
PoR cuanto, de acuerdo con estos hechos, según aparecen com-probados de la transcripción de autos, la demandante María McCormick viuda de Serrano radicó ante esta Corte una moción soli-citando la desestimación del recurso interpuesto por dichos deman-dados por haberlo sido después de expirado el término de un mes concedido por la ley;
Por cuanto, en la misma moción la demandante solicita la deses-timación tanto del recurso establecido por los demandados ya men-cionados, como del interpuesto por los demás demandados, dentro del término legal, por el fundamento de que dichos recursos no han *950sido tramitados diligentemente, y por el motivo adicional de que las apelaciones son completamente frívolas y dilatorias;
POR cuanto, notificados los demandados de dicha moción y seña-lada para vista, se oyó a las partes en el día de ayer sobre los méritos de la misma;
PoR cuanto, es nn hecho admitido por los demandados mencio-nados en el primer “por cnanto” de esta resolución, que a pesar de haber sido notificados de la sentencia y de haberse archivado en los autos copia de dicha notificación el 5 de abril de 1939, no fué hasta el día 6 de mayo del mismo año que radicaron su escrito de apela-ción, es decir, un día después de haber vencido el término legal de 30 días que tenían para hacerlo; art. 295 del Código de Enjuicia-miento Civil; Abril v. Moreno, 14 D.P.R. 7; Luce & Co., S. en C. v. Cintrón, 42 D.P.R. 610; Casasús v. White Star Bus Line, 58 D.P.R. 865; careciendo por tanto esta Corte de jurisdicción para conocer del recurso entablado por dichos demandados;
PoR cuanto, si bien es cierto que todos los demandados apelan-tes solicitaron varias prórrogas para radicar su alegato ante esta corte, es un hecho admitido por la demandante apelada que dicho-alegato fué radicado el día 8 del corriente mes, o sea dentro del término de la última prórroga concedida;
Poe cuanto, examinada la transcripción de autos y las cuestio-nes legales envueltas en este litigio,-no aparece que el recurso esta-blecido por los demás demandados sea claramente frívolo;
PoR tanto, se declara (1) con lugar la moción de la demandante en tanto en cuanto se refiero al recursó interpuesto fuera de término por los demandados Eduardo Otto McCormick; Hortensia Dalmau,-Eduardo, William, Josefina, Hortensia y Dolores McCormick Dal-mau, estos cinco últimos representados por su padre con patria po-testad Eduardo Otto McCormick; Edith McCormick de Muñoz y sus hijos José' Fernando, Aida, Carlos y Roberto Muñoz McCormick, ios tres primeros representados por su padre con patria potestad José Muñoz Vázquez; dichos José Muñoz Vázquez y Edith McCormick de Muñoz como únicos herederos de la demandada fallecida Aida Muñoz McCormick, y en su consecuencia se desestima dicho recurso y (2) sin lugar dicha moción en cuanto al recurso interpuesto por los demandados Helen Merman McCormick, Catalina y Muriel Merman McCormick, y Catalina McCormick por sí y como madre con patria potestad sobre dicha Helen Merman McCormick.